             Case 1:21-cv-01217-MKV Document 16 Filed 03/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICOLE STEWART, SHANNON FITZGERALD,
and SUMMER APICELLA, on behalf of themselves                Case No. 1:21-cv-01217
and all others similarly situated,

                              Plaintiffs,
                                                            ECF Case
        v.

NURTURE, INC.,

                              Defendant.

    NURTURE, INC.’S RESPONSE TO PLAINTIFFS’ MOTION FOR CONSOLIDATION

        Nurture, Inc. submits this response to Plaintiff’s Motion for Consolidation. Dkt. No. 13.1

        By their Motion for Consolidation, Plaintiffs seek to consolidate the above-captioned

action with Soto v. Nurture, Inc., No. 21-cv-01271 (S.D.N.Y. Feb. 11, 2021); Jain v. Nurture, Inc.,

No. 21-cv-01473 (S.D.N.Y. Feb. 18, 2021); Smith v. Nurture, Inc., No. 21-cv-01534 (S.D.N.Y.

Feb. 19, 2021); Hampton v. Nurture, No. 21-cv-01882 (S.D.N.Y. Mar. 3, 2021); and “any

subsequently filed or transferred related actions.” Dkt. 14 at 2. Since the filing of the Motion for

Consolidation, two additional related actions have been filed in this District: Westin v. Nurture,

No. 21-cv-02101 (S.D.N.Y. Mar. 10, 2021); and Strobel et. al. v. Nurture, No. 21 cv-02129

(S.D.N.Y. Mar. 11, 2021).

        In each of the actions mentioned above, the plaintiffs assert causes of action for alleged

deceptive and unfair trade practices, and false advertising against Nurture, relating to certain of




1
  Because Nurture’s response to the Complaint in this action is not yet due, Nurture makes this
response without waiving any rights or defenses that Nurture has or may assert in this action or in
any other action pending against it.
          Case 1:21-cv-01217-MKV Document 16 Filed 03/22/21 Page 2 of 3




Nurture’s baby food products.2 While Nurture is not opposed to the consolidation of the actions

listed above, Nurture opposes Plaintiffs’ request for an order consolidating “any subsequently filed

or transferred related actions” against Nurture without attention to the nature of claims asserted

and against whom such actions may be filed.

       Since February 5, 2021, over 60 lawsuits have been filed in the United States relying on

the February 4, 2021 Report of the United States House of Representatives Subcommittee on

Economic and Consumer Policy, Committee on Oversight and Reform regarding metals in baby

food products (the “Report”), including products made by Nurture, among other companies. While

Nurture disputes and denies the health-risk related allegations in the Report and in the lawsuits

against it, Nurture does not oppose Plaintiffs’ request to consolidate putative class actions alleging

deceptive and unfair trade practices, and false advertising filed solely against Nurture into a single

proceeding before this Court. Nurture opposes the Motion to the extent it seeks to consolidate

cases against multiple defendants and/or cases alleging product liability and negligence, if any

such actions are subsequently filed in this District.

       Subject to the foregoing, Nurture respectfully submits that it does not oppose the Motion

for Consolidation to the extent it seeks to consolidate the Stewart, Soto, Jain, Smith, Hampton,

Westin, Strobel actions.




2
  Nurture disputes and denies the health-risk related allegations in the suits against it, and will
respond accordingly at the appropriate time.


                                                 -2-
       Case 1:21-cv-01217-MKV Document 16 Filed 03/22/21 Page 3 of 3




Dated: March 22, 2021                DLA PIPER LLP (US)

                                     By: /s/ Negin Hadaghian
                                         Negin Hadaghian
                                         1251 Avenue of the Americas, 27th Floor
                                         New York, NY 10020-1104
                                         Telephone: 212.335.4500
                                         Facsimile: 212.335.4501
                                         Email:     negin.hadaghian@us.dlapiper.com
                                         Angela C. Agrusa (pro hac vice pending)
                                         2000 Avenue of the Stars
                                         Suite 400 North Tower
                                         Los Angeles, California 90067-4704
                                         Telephone: 310.595.3000
                                         Facsimile: 310.595.3300
                                         Email:      angela.agrusa@us.dlapiper.com

                                          Attorneys for Defendant Nurture, Inc.




                                    -3-
